Citation Nr: 1817460	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-11 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include degenerative joint disease.

2.  Entitlement to service connection for a left knee disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1968 to February 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2012 and May 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

A hearing conducted by a Decision Review Officer was held at the RO in June 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

In February 2013, the RO increased the Veteran's PTSD disability rating to 50 percent.  While the rating criteria allow for higher ratings, depending on the severity of the disability, after the issuance of the February 2013 SOC, the Veteran perfected an appeal only for the right and left knee disability claims, and he was then notified the Veteran by letter dated April 25, 2013 that his PTSD appeal had been withdrawn.  Accordingly, the Board finds that the Veteran did not timely perfect an appeal in regard to PTSD.  Therefore, the issue of the PTSD disability rating is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to afford the Veteran a VA compensation examination to ascertain the likely etiology of his current knee disabilities. 

There is evidence of current diagnoses of bilateral knee disability, to include degenerative joint disease.  See e.g., September 3, 2009 VA Orthopedic Surgery Operative Note (left knee); January 28, 2014 VA radiology report (right knee).

The Veteran asserts that he injured both knees in-service in Vietnam when he jumped from atop a wheeled water-tank called a "Water Buffalo" that had been lifted by a helicopter 10 to 15 feet above ground before he was able to jump off.  He stated that his currently diagnosed bilateral knee disability is a result of such injury.  See Correspondence dated October, 13, 2011; Transcript of June 16, 2015 DRO Hearing (Hearing Transcript) at pg. 5.

The Veteran's service treatment records are negative for any knee complaints, treatment, and/or diagnoses.  Nevertheless, the Veteran is competent to report injuring his knees during service.  Given the evidence of a current bilateral knee disability and the Veteran's competent report of an injury to both knees during service, a VA examination should be scheduled for him.  He has not yet been afforded one.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the right and left knee disabilities.  All pertinent test and studies deemed necessary shall be performed. 

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

For both right and left knee disabilities, provide an opinion as to whether each had its onset during service or is otherwise related to service.   

*In doing so, please (a) consider the Veteran's contentions regarding  an in-service injury during which he jumped from atop a wheeled water-tank called a "Water Buffalo" that had been lifted by a helicopter 10 to 15 feet above ground before he was able to jump off; and (b) address any reports of continuing symptoms since service.

A complete rationale must be provided.

2.  Then, readjudicate the claims on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



